Citation Nr: 1142330	
Decision Date: 11/15/11    Archive Date: 11/30/11

DOCKET NO.  08-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had recognized service with the Philippine Commonwealth Army from October 1941 to October 1942 and from October 1945 to February 1946.  He was a prisoner of war from April 1942 to October 1942.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Procedural History

The Board previously considered the Veteran's claim in May 2009 and issued a decision denying the Veteran's claim of an increased evaluation for hypertension.  The Veteran then appealed the Board's May 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the Board's May 2009 decision, and remanded the instant claim for further consideration.  The Veteran's claim is once again before the Board for appellate consideration.


FINDING OF FACT

Hypertension is not shown to be manifested by predominant diastolic pressure readings of 100 or more or systolic pressure readings of 160 or more throughout this appeal.





CONCLUSION OF LAW

The criteria for an initial compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have also been obtained.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations for hypertension.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); Wells v. Principi, 327 F. 3d 1339 (Fed. Cir. 2002).  The Board finds these examinations are adequate for the purposes of the instant claim, as they involved a review of the Veteran's pertinent medical history as well as a physical examination of the Veteran, and provide a review of relevant symptomatology related to the disability on appeal.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran asserts entitlement to an initial compensable evaluation for his hypertension.  A rating of 10 percent is warranted for hypertensive vascular disease where the diastolic pressure is predominantly 100 or more; or systolic pressure is predominantly 160 or more; or when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 or more.  38 C.F.R. § 4.104 , Diagnostic Code 7101 (2011).  A 20 percent evaluation requires diastolic pressure of predominantly 110 or more or systolic pressure of predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  A 60 percent evaluation requires diastolic pressure of predominantly 130 or more.  Id.

Hypertension or isolated systolic hypertension must be confirmed by readings taken 2 or more times on at least 3 different days.  The term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  Id., Note (1).

After careful review, the Board concludes that the competent medical evidence does not support a compensable disability evaluation for hypertension at any point during the appeal period.  In this regard, a majority of the blood pressure readings found in the Veteran's medical records show diastolic pressure of less than 100 and systolic pressure of less than 160.  The record includes the following blood pressure readings: 160/90 and 120/90 in October 2005; 130/70 in October 2006; 130/84 in February 2007; 160/110 in June 2007; 150/76, 154/84 and 160/80 in the first sitting, and 155/82, 150/78 and 150/80 in the second sitting at a July 2007 VA examination; and 150/80 in October 2007.  These findings, which demonstrate diastolic pressure predominantly less than 100 and systolic pressure predominantly less than 160, are not consistent with a compensable evaluation under the provisions of Diagnostic Code 7101.  

The Board acknowledges that blood pressure readings recorded in October 2005 (160/90), June 2007 (160/110) and July 2007 (160/80) would warrant a 10 percent evaluation.  However, the evidence of record indicates these are isolated readings and does not support a conclusion that the Veteran's diastolic pressure is predominantly greater than 100 or systolic pressure predominantly greater than 160.  See 38 C.F.R. § 4.104 , Diagnostic Code 7101, Note (1) (hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days).  In fact, the Board notes that, in the case of the October 2005 and July 2007 reports, blood pressure readings conducted the same day fall short of the level required for a compensable evaluation under Diagnostic Code 7101.

The Board has considered whether the evidence of record demonstrates a sustained increase in severity warranting a staged increased rating.  See Fenderson, supra.  However, as previously discussed, the increase in diastolic and systolic pressure were temporary and returned to levels more characteristic of the Veteran's entire disability picture throughout this appeal.  As such staged ratings based on these temporary increases is not warranted.

The Board acknowledges the Veteran's contentions that his service-connected hypertension warrants a compensable evaluation.  However, in determining the actual degree of disability, the Board finds that objective medical examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran, who is not shown to have any medical training or expertise are of less probative weight then competent medical evidence in determining whether the rating criteria under 38 C.F.R. § 4.104 with respect to determining the severity of his service-connected hypertension are met.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

In light of the evidence outlined above, the Board finds that the Veteran is not entitled to a compensable evaluation for hypertension at any point during the appeal period.  See Fenderson, supra.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an initial compensable evaluation for hypertension, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

An initial compensable evaluation for hypertension is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


